Title: From Alexander Hamilton to ———, [1796]
From: Hamilton, Alexander
To: 



[1796]
Dear Sir:

Poor Duer has now had a long & severe confinement—Such as would be adequate for no trifling crime. I am well aware of all the blame to which he is liable and do not mean to be his apologist—though I believe he has been as much the dupe of his own imagination as others have been the victims of his projects. But what then? He is a man—he is a man with whom we have both been in habits of friendly intimacy—he is a man, who with a great deal of good zeal has in critical times rendered valuable services to the Country. He is a husband, who has a most worthy & amiable wife perishing with chagrin at his situation—Your relation by blood—mine by marriage. He is a father who has a number of fine children destitute of the means of education & support every way in need of his future exertions.
These are titles to sympathy, which I shall be mistaken if you do not feel. You are his creditor. Your example may influence others. He wants permission, through a letter of license to breathe the air for five years. Your signature to the enclosed draft of One will give me much pleasure.
Yrs.

AH

 